DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 64.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "54" have both been used to designate the lockout shaft in figure 1.  

3.	The drawings are objected to because reference “20” is described as a pinion shaft, however, figure 1 shows “20” to be pointing to the overall structure of the differential rather than the pinion shaft.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 6,7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 6 recites “an electrical adjustment nut”; however, the Specification does not appear to disclose the adjustment nut to be electrical.  Rather, the adjustment nut is connected to an electric actuator as shown in at least ¶0018.

Allowable Subject Matter
6.	Claims 1-5,8-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Wadhva et al. (USP 9,400,044) discloses, regarding claims 1,11,16, a differential assembly comprising: a first and second side gear (110,190); a pinion gear set (103,104); an engagement mechanism (200,201,203,214,215,220,221); flyweights (210,211); a lockout shaft (220,221; fig.3) including a pawl (222); however, the prior art of record does not fairly disclose or teach at least “an electrical adjustment mechanism configured to engage and at least partially control movement of the engagement mechanism, wherein the adjustment mechanism includes an actuator operably connected an adjustment biasing spring having a first leg retained by the adjustment mechanism and a second leg connected with the engagement mechanism wherein a biasing force of the adjustment biasing spring is varied”, or “an adjustment mechanism including an actuator operably connected with an adjustment nut; an adjustment biasing spring including a first leg retained by the adjustment nut and a second leg connected with the pawl wherein movement of the adjustment nut by the actuator varies a preload applied to the pawl”, as claimed, in combination with the remaining limitations of the claims.
7.	Claims 6,7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kyle et al. (USP 7,438,661) discloses a locking differential comprising an engagement mechanism (63) which locks and unlocks the differential.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        10/20/2021